DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Podhajny et al. (US 2014/0068968), henceforth known as Podhajny.
Podhajny teaches the upper (420) for an article of footwear including a knitted component (450) that includes a first knitted zone, a second knitted zone, and a third knitted zone (see annotated figure 37 below), wherein each of the first knitted zone, the second knitted zone, and the third knitted zone extend from a collar area of the upper to a biteline of the upper (figures 37), wherein the first knitted zone, the second knitted zone, and the third knitted zone are each located at least partially in a heel area of the upper (figure 37), wherein the second knitted zone is located between the first knitted zone and the third knitted zone such that the second knitted zone is located in a central portion of the heel area (figures 37), and wherein the second knitted zone includes an elasticity (via collar portion 492) that is greater than an elasticity of the first knitted zone and also greater than an elasticity of the third knitted zone ([0167, line 10).  


    PNG
    media_image1.png
    963
    739
    media_image1.png
    Greyscale


Regarding claim 2, a tab portion extends from the first knitted zone to the third knitted zone in the collar area of the upper as seen above in annotated figure 37. Regarding claim 3, 9 and 14, as seen at least in figure 38, Podhajny shows portion 482 coming to the surface of the knit element via an opening.  Regarding claim 4, the first knitted zone includes at least one first floating yarn portion that extends in a direction substantially perpendicular to the biteline as seen in figure 37. Regarding claim 5, the third knitted zone includes at least one second floating yarn portion that extends in the direction substantially perpendicular to the biteline as seen in figure 37.  Regarding claim 6, a high tenacity yarn forms the at least one first floating yarn portion and the at least one second floating yarn portion. Note that yarn (152, 452) is a high tenacity yarn ([0062] line 19). Regarding claim 7, the high tenacity yarn extends through a tab portion in the collar area of the upper.  Regarding claim 8, the tab portion extends from the first knitted zone to the third knitted zone. Regarding claim 10,at least a portion of the second knitted zone excludes a strand that forms the at least one floating yarn portion and the at least one second floating yarn portion. Regarding claim 11, Podhajny teaches the upper (420) for an article of footwear as claimed including a knitted component (450) that includes, as seen in annotated figure 37,  a first knitted zone, a second knitted zone, and a third knitted zone, wherein the first knitted zone, the second knitted zone, and the third knitted zone are each located at least partially in a heel area of the upper, wherein the second knitted zone is located between the first knitted zone and the third knitted zone such that the second knitted zone is located in a central portion of the heel area, and wherein a strand of a high tenacity yarn (452) extends through the first knitted zone and the third knitted zone, and wherein the strand of the high tenacity yarn is excluded from at least a portion of the second knitted zone.  Regarding claim 12, a tab portion extends from the first knitted zone to the third knitted zone in a collar area of the upper as seen in figure 37. Regarding claim 14, the high .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw